In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________

                      No. 02-21-00229-CV
                 ___________________________

RICK FINKELSTEIN; ENTERTAINMENT FACTORY, LLC; DEATH HOUSE
    MOVIE, LLC; ENTERTAINMENT FACTORY MUSIC, LLC; AND
       ENTERTAINMENT FACTORY STUDIOS, LLC, Appellants

                                  V.

                  JERRY HAWRYLAK, Appellee


              On Appeal from the 67th District Court
                     Tarrant County, Texas
                 Trial Court No. 067-322945-21


             Before Sudderth, C.J.; Kerr and Birdwell, JJ.
                 Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      After Appellants perfected their appeal, the trial court vacated the default

judgment and granted a new trial. See Tex. R. App. P. 329b. Appellants subsequently

filed an unopposed motion to dismiss the appeal. Because there is no longer a final

judgment, and because the trial court granted a new trial, we grant Appellants’ motion

and dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      The parties shall bear their own costs. See Tex. R. App. P. 42.1(d), 43.4.



                                                       Per Curiam

Delivered: August 26, 2021




                                            2